                                          Case 4:19-cv-04205-JST Document 17-1 Filed 09/18/19 Page 1 of 1




                                   1                                      UNITED STATES DISTRICT COURT

                                   2                                     NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     CHAD KESTER,                                        Case No.: 19-cv-04205-JST
                                                           Plaintiffs,
                                   5
                                                                                             CERTIFICATE OF SERVICE
                                                   v.
                                   6

                                   7     RALPH DIAZ, et al.,
                                                           Defendants.
                                   8

                                   9

                                  10   I, the undersigned, hereby certify that:

                                  11       (1)      I am an employee in the Office of the Clerk, U.S. District Court, Northern District of
                                                    California; and
                                  12
Northern District of California
 United States District Court




                                  13       (2)      On 9/18/2019, I SERVED a true and correct copy(ies) of the attached, by placing said
                                                    copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14                depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an
                                                    interoffice delivery receptacle located in the Clerk’s office.
                                  15

                                  16
                                        Chad Kester ID: #:BA1121
                                  17    Correctional Training Facility
                                        P.O. Box 705
                                  18    Soledad, CA 93960
                                  19    Federal Pro Bono Project
                                        United States Courthouse
                                  20    450 Golden Gate Avenue
                                        15th Floor, Room 2796
                                  21    San Francisco, CA 94102
                                                                                         Susan Y. Soong
                                  22                                                     Clerk, United States District Court
                                        Date: September 18, 2019
                                  23
                                                                                         By:________________________
                                  24
                                                                                         Doug Merry, Deputy Clerk to
                                  25                                                     the Honorable Jon S. Tigar

                                  26

                                  27

                                  28
                                       Service_Certificate _CRD
                                       rev. August 2018
